DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,053,227 in view of Vaida (US 6,940,426). 
Regarding claim 2, claim 1 of U.S. Patent No. 10,053,227 discloses all of the limitations in claim 2 of the present invention, but still does not disclose a value of the 
Regarding claims 10 and 18, claim 14 of U.S. Patent No. 10,053,227 discloses all of the limitations in claims 10 and 18 of the present invention, but still does not disclose a value of the first weighting being determined based on a value of the second risk factor, the second risk factor being different from the first risk factor. Vaida teaches the use of a value 210 of a first weighting being determined based on a value of a second risk factor 220, 230, the second risk factor 220, 230, being different from the first risk factor 210 (column 4, lines 10-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a value of the first weighting being determined based on a value of the second risk factor, the second risk factor being different from the first risk factor to the claimed invention of U.S. .

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 4 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 5 of the present invention. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,053,227. Although the claims at issue claim 6 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 6 of the present invention. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 8 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 9 of the present invention. 
Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,053,227 recites all of the limitations in claims 11 and 19 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,053,227. Although the claims at issue claim 16 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 12 of the present invention. 
Claims 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,053,227 recites all of the limitations in claims 13 and 20 of the present invention. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 14 of the present invention. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,053,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 16 of the present invention. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,053,227. Although the claims at issue claim 18 of U.S. Patent No. 10,053,227 recites all of the limitations in claim 17 of the present invention. 

Claims 7, 15, and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,053,227 and Vaida, and further in view of claim 1 of U.S. Patent No. 10,647443.
Regarding claims  7, 15, and 21, claim 7 of U.S. Patent No. 10,053,227 (modified by Vaida) discloses all of the limitations in claims 7, 15, and 21 of the present invention, but still does not disclose automatically determining that adjusting at least one risk factor of the plurality of risk factors would reduce the risk level of the scheduled logistical operation. Claim 1 of U.S. Patent No. 10,647443 recites automatically determining that adjusting at least one risk factor of a plurality of risk factors would reduce the risk level of a scheduled logistical operation (column 15, lines 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include automatically determining that adjusting at least one risk factor of the plurality of risk factors would reduce the risk level of the scheduled logistical operation to the claimed invention of U.S. Patent No. 10,053,227 (modified by Vaida) as taught by claim 1 of U.S. Patent No. 10,647443 for the purpose of effectively adjusting the risk level for the scheduled logistical operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aso discloses an object path prediction system comprising sensors 3 and prediction section 5. 
Smith discloses a method to correlate fight tracks including information received from sensors 910-940 and processing unit 990 to predict safety of the flights. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
							/ANH V LA/                                                                                       Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 11, 2021